Citation Nr: 0525406	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-43 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired mental 
disorder (claimed as post-traumatic stress disorder (PTSD)), 
to include as secondary to the service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the reason for the remand, as set forth below, 
the Board has styled the issue of the case as reflected on 
the cover page.

The veteran also perfected appeals of the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus respectively, which were allowed during the 
appeal period.  Thus, those issues are no longer before the 
Board and will not be a part of or discussed in this remand.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The evidence of record reflects that the veteran served as a 
pilot in the China-Burma-India Theater during World War II, 
and his decorations include the Distinguished Flying Cross.  
Consequently, the examiners at the VA examinations noted that 
criteria A for a PTSD diagnosis was conceded.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
p. 209.  The November 2003 and April 2004 VA examination 
reports reflect, however, that although the veteran 
experienced traumatic events during his combat service, he 
did not meet the diagnostic criteria for PTSD.  The examiners 
rendered Axis I diagnoses of Major depression, chronic, 
severe, and anxiety disorder, not otherwise specified.  An 
August 2004 addendum to the April 2004 examination report 
reflects that the examiner opined that it was not at least as 
likely as not that the veteran's major depression and anxiety 
disorder were related to his combat service.

The Board notes, however, that the November 2004 examination 
report reflects that the veteran related that his now 
service-connected hearing loss contributed significantly to 
his depression, as well as the death of one of his children 
when the veteran was in his 40s.  Further, January 2004 and 
September 2004 reports of Atlantic Audiology, Inc., reflect 
that the veteran's treating audiologist opined that the 
veteran's depression was at least partly due to his 
significant hearing loss.  The Board further notes that 
neither the August 2004 rating decision, which allowed 
service connection for the bilateral hearing loss and 
continued the denial of entitlement to service connection for 
a mental disorder, nor the Supplemental Statement of The Case 
(SSOC) reflects that the RO considered service connection for 
an acquired mental disorder on a secondary basis.  At this 
stage of the VA nonadversarial claims process, the veteran is 
entitled to have his claim considered on all reasonable 
bases.  See Douglas v. Derwinski, 2 Vet. App. 435, 439 
(1992); see also Collaro v. West, 136 F.3d 1304, 1309 (Fed. 
Cir. 1998); Talbert v. Brown, 7 Vet. App. 352, 356 (1995).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a 
comprehensive medical review of the 
claim file by a VA psychiatric examiner 
to determine the etiology of the 
veteran's acquired mental disorders, to 
include major depression and general 
anxiety disorder, not otherwise 
specified.  Request the examiner to 
render an opinion as to whether it is at 
least as likely as not (i.e., 
probability of at least 50 percent), 
that either or both of the veteran's 
currently diagnosed mental disorders 
is/are causally related to his service-
connected bilateral hearing loss?  
Should the examiner/reviewer determine 
that an opinion cannot be rendered 
without an examination, the RO should 
arrange the examination.  The claims 
folder should be made available to the 
examiner as part of any examination.

2.  After the above is completed, the RO 
shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



